DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/30/22 have been received. Claim 1, 3, 4, and 5 have been amended. Claim 6 has been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-6, and 13-14 is withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Echizen (JP2013157286(A)) on claims 1-6, 13, and 14 is/are withdrawn because the Applicant amended the claims.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-5, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/056,363 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one major difference between the instant claims and those of 17/056,363 is that the instant claims recite  the content of  the incompatible component (B) based on the total amount of the sealant layer.  It would have been obvious to one of ordinary skill in the art to provide the content of the incompatible component (B) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A). Furthermore, instant claim 1 recites the sealant layer and a plurality of sealant layers with a layer nearest to the metallic foil layer similar in composition to the sealant layer and second resin layer recited in claims 1, 3, 5, and 6 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter and would be allowable when the  provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/056,363 (reference application) set forth in this Office Action on  claims 1-5, 13, and 14 is overcome.
 The invention in independent claim 1 is directed to a packaging material for a power storage device, comprising at least: a substrate layer; a metallic foil layer with an anti-corrosion treatment layer being disposed on one face or both faces of the metallic foil layer; and a sealant layer in an order of the substrate layer, the metallic foil layer, and the sealant layer, wherein the sealant layer includes a polypropylene-based resin (A), an incompatible component (B) incompatible with the polypropylene-based resin (A), and a compatible elastomer (C) compatible with the polypropylene-based resin (A), content of the incompatible component (B) is 1 % to 40 % by mass based on a total mass of the sealant layer, the sealant layer includes a plurality of layers, among the plurality of layers, a layer nearest to the metallic foil layer includes the polypropylene-based resin (A) including an acid-modified polypropylene and the compatible elastomer (C) including  polypropylene with an atactic structure or a propylene-a-olefin copolymer with an atactic structure, and with regard to an adhered portion resulting from adhesion by heat-sealing the packaging material stacked with another packaging  material so that the sealant layer and another sealant layer are opposed to each other under conditions of a temperature of 1900C and a pressure of 0.5 MPa for 3 seconds, when seal strength is continuously measured from one end to another end of the adhered portion, resulting  in a measurement result showable in a graph showing  a relationship between a displacement starting at the one end and the measured seal strength, 2Serial No.: 16/617,419 a maximum seal strength SM based on the measurement result is 35 N/15 mm or more, and based on the measurement result, the packaging material for a power storage device satisfies: a stable range of the seal strength being present subsequently to a displacement resulting in the maximum seal strength SM, and a ratio SS/SM of seal strength Ss in the stable range to the maximum seal strength SM being 0.3 or more; or  the stable range being not present, and a ratio SA/SM of average seal strength SA from the displacement resulting in the maximum seal strength SM to a displacement ending at the other end to the maximum seal strength SM being 0.3 or more.
In the instant invention, the above sealant layer consists of a plurality of layers, and in a layer of the plurality of layers nearest to the above metallic foil layer, the above polypropylene-based resin (A) can include an acid-modified polypropylene, and the above compatible elastomer (C) can include polypropylene with an atactic structure or a propylene-α-olefin copolymer with an atactic structure([0027] US 2020/0091473). On the basis of to such a packaging material for a power storage device, it tends to facilitate to retain adhesiveness between the sealant layer and the metallic foil layer, and to facilitate to prevent the generation of unsatisfactorily adhered portions resulting in a source of bubbling of the electrolytic solution, and further suppress, decrease in insulating properties after degassing heat sealing([0027]).
The prior art to Echizen  (JP2013157286(A)) discloses a packaging material for a power storage device, comprising at least: a substrate layer; a metallic foil layer with an anti-corrosion treatment layer being disposed on one face or both faces of the metallic foil layer; and a sealant layer in an order of the substrate layer, the metallic foil layer, and the sealant layer, wherein the sealant layer includes a polypropylene-based resin (A), an incompatible component (B) incompatible with the polypropylene-based resin (A), and a compatible elastomer (C) compatible with the polypropylene-based resin (A), the sealant layer includes a plurality of layers, among the plurality of layers, a layer nearest to the metallic foil layer includes the polypropylene-based resin (A) including an acid-modified polypropylene but does not disclose, teach or render obvious content of the incompatible component (B) is 1 % to 40 % by mass based on a total mass of the sealant layer, a layer nearest to the metallic foil layer includes
 the compatible elastomer (C) including  polypropylene with an atactic structure or a propylene-a-olefin copolymer with an atactic structure, and with regard to an adhered portion resulting from adhesion by heat-sealing the packaging material stacked with another packaging  material so that the sealant layer and another sealant layer are opposed to each other under conditions of a temperature of 1900C and a pressure of 0.5 MPa for 3 seconds, when seal strength is continuously measured from one end to another end of the adhered portion, resulting  in a measurement result showable in a graph showing  a relationship between a displacement starting at the one end and the measured seal strength, 2Serial No.: 16/617,419 a maximum seal strength SM based on the measurement result is 35 N/15 mm or more, and based on the measurement result, the packaging material for a power storage device satisfies: a stable range of the seal strength being present subsequently to a displacement resulting in the maximum seal strength SM, and a ratio SS/SM of seal strength Ss in the stable range to the maximum seal strength SM being 0.3 or more; or  the stable range being not present, and a ratio SA/SM of average seal strength SA from the displacement resulting in the maximum seal strength SM to a displacement ending at the other end to the maximum seal strength SM being 0.3 or more.
Response to Arguments
8.	Applicant’s arguments, see page 9, lines 13-16, filed 3/30/22, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-6, 13, and 14 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724